DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I and the anti-Siglec-7 monoclonal antibody 4E3, wherein claims 4-9, 12-14, 20-22, 25, 31, 38-39, 41-42, 45, 50, 55, 58, 61, 63, 71-73, 80 and 118-120 read upon the elected antibody, in the reply filed on September 24, 2021 is acknowledged.

2.	Claims 74-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2021.

3.	Claims 4-9, 12-14, 20-22, 25, 31, 38-39, 41-42, 45, 50, 55, 58, 61, 63, 71-73, 80 and 118-120, to the extent they are drawn to the monoclonal antibody 4E3, are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 05/28/2020 and 09/24/2021 have been considered and the references therein are of record.

Claim Objections
5.	Claims 20, 22, 25, 38-39 and 118-120 are objected to because of the following informalities:  the claims contains non-elected subject matter, recited as selections for non-elected antibodies.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 4-9, 12-14, 20-22, 31, 38-39, 41-42, 45, 50, 55, 58, 61, 63, 71-73 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Claim 4 is drawn to an isolated monoclonal anti-Siglec-7 antibody, wherein the antibody decreases cell surface levels of Siglec-7 and inhibits interaction between Siglec-7 and one or more Siglec-7 ligands. Dependent claims recite additional functional limitations of the antibody or ligands of claim 4, including: the antibody decreases cellular levels of Siglec-7 in vivo; the antibody inhibits one or more Siglec-7 activities; the ligands are expressed on various cell types; the antibody does not reduce TREM2 expression; the antibody binds to particular epitopes or amino acid residues on Siglec-7; the antibody binds human Siglec-7; the antibody binds in a pH dependent manner; the antibody has a dissociation constant for human Siglec-7 of about 9.5 nM to about 17 pM; the antibody decreases cellular levels of Siglec-7 with an EC50 of from 500 pM to 18 pM; or the antibody competes with one or more recited monoclonal antibodies. Independent claim 31 is drawn to an isolated monoclonal anti-Siglec-7 antibody that binds to one or more particular amino acid residues of Siglec-7 (SEQ ID NO: 1). Independent claim 38 recites an isolated monoclonal anti-Siglec-7 antibody that 
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized Id.
The recitation of an antibody that binds Siglec-7, decreases cell surface levels of Siglec-7 and inhibits interaction between Siglec-7 and one or more Siglec-7 ligands, as well as the other limitations discussed above with respect to the antibody, all represent functional characteristics with no structure. While generically the structures of antibodies and antigen binding fragments are known, the structure of the presently claimed antibodies and antibody fragments can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted. 
The instant specification teaches the production of 13 monoclonal antibodies that were raised against and bind Siglec-7. Of these, at least one antibody designated 2G1 increases rather than decreases the cell surface expression of Siglec-7 on several cell types (see Figs. 7A-7F). And depending on the cell type assayed, some of the other disclosed monoclonal antibodies (3E11, 7F12, 2G4, 4A1, 1A12 and 1E8) were found to increase cell surface expression of Siglec-7, such as in natural killer (NK) cells (Fig. 7E). However, less than half of these monoclonal antibodies – 1A12, 1E8, 2G4, 3E11, 4A1, 4E3 and 7F12 – were found to be capable of both decreasing cell surface expression of Siglec-7 as well as inhibiting the interaction between Siglec-7 ligand binding (see Table 9 at pp. 251-252 and Table 10 at [0552]). Thus, the instant specification provides only seven examples of species of anti-Siglec-7 monoclonal antibodies that fall within the genus of functionally-recited antibodies of claim 4.
And while the specification provides the variable heavy chain (VH) and variable light chain (VL) amino acid sequences of the monoclonal antibodies, as well as determining the amino acid epitope region(s) on Siglec7 to which the antibodies bind, there does not appear to be a correlation between the structure of the antibodies and the ability to bind Siglec-7 and to decrease cell-surface levels of Siglec-7 while also inhibiting interaction between Siglec-7 and one or more of its ligands. For example, Table 7A of the specification shows that several of the antibodies, despite having distinct CDRs, VH and VL sequences, share the same or overlapping binding epitopes on Siglec-7. What is more, antibodies that bind the same epitope may have completely 
Moreover, apart from the specific 1A12, 1E8, 2G4, 3E11, 4A1, 4E3 and 7F12 monoclonal antibodies, the instant application is lacking sufficient guidance on the structural attributes of an antibody that correlates to the functional requirements of the claimed invention. Regardless, the relevant art recognizes that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone (see, for example, Lloyd et al. Protein Eng. Design & Select, 2009, 22(3):159-168; and Edwards et al. J. Mol. Biol. 2003, 334:103-118; both listed on 05/28/2020 IDS). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) is severable from its enablement provision.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cornen et al. (US 2017/0306014 A1; priority to 09/10/2014), as evidenced by UniProtKB for human Siglec-7 (Q9Y286; retrieved from internet on 10/22/2021).
Cornen et al. teach monoclonal antibodies that specifically bind Siglec-7 and block the interactions between Siglec-7 and one or more ligands (see [0014-0015] and [0027-0028]). The antibodies were raised against the extracellular domain of human Siglec-7 (see [0196]), which as evidenced by UniProtKB, consists of residues 19-353 of the human Siglec-7 protein. Note that the binding epitope of the 4E3 mAb, and indeed for each of the other mAbs recited in present claims 38-39, is located within the extracellular domain of Siglec-7.  Accordingly, the anti-Siglec-7 antibody of Cornen, absent evidence to the contrary, would be reasonably expected to compete for binding to Siglec-7 with the 4E3 antibody (and/or with the other mAbs listed in claim 38). And given the broadest reasonable interpretation of “essentially the same Siglec-7 epitope” in claim 39 as being a region of the extracellular domain, the anti-Siglec-7 monoclonal antibodies of Cornen therefore meet the limitations of the claim.


Conclusion
8.	Claims 4-9, 12-14, 20-22, 31, 38-39, 41-42, 45, 50, 55, 58, 61, 63, 71-73 and 80 are rejected. Claims 25 and 118-120 are objected to.

9.	The prior art does not teach or reasonably suggest an ant-Siglec-7 antibody that comprises the light chain HVRL1-L3 sequences of SEQ ID NOs: 14, 27 and 40, respectively, and the heavy chain HVRH1-H3 sequences of SEQ ID NOs: 53, 66 and 79, respectively, nor an antibody comprising these six HVR sequences with at least about 90% homology (as in claim 25), nor an antibody comprising the six HVR sequences wherein each may have one conservative amino acid substitution (as in claim 118). The closest prior art includes the following:
	US Patent Nos. 10,227,408 B2 to White et al., 10,047,167 B2 to Demarest et al., 9,732,160 B2 to Rohlff et al., and 7,034,121 B2 to Carreno et al. all disclose antibody light chain variable region domains (LCVRs) having amino acid sequences that are between 93% and 95% identical to the sequences of instant SEQ ID NOs: 259-268 and 484-486. The prior art antibody LCVRs also contain the instantly claimed HVR-L2 sequence of SEQ ID NO: 27. However, none of the prior art LCVR sequences also contain an HVR-L1 and HVR-L3 sequence that have at least 90% homology to instant SEQ ID NOs: 14 and 40, respectively, (or having one conservative amino acid substitution each), nor do any of the prior art patents teach or suggest an anti-Siglec-7 antibody as presently claimed.
US Patent Nos. 9,879,083 B2 to Okamura et al., 8,796,427 B2 to Spee et al., and 8,148,498 B2 to Chedid et al., all disclose antibody heavy chain variable region domains (HCVRs) having amino acid sequences that are between 83% and 87% identical to the sequences of instant SEQ ID NOs: 389-398 and 490-492.  However, none of the prior art antibody HCVR sequences are taught to contain HVR-H1, HVR-H2 and HVR-H3 sequences of instant SEQ ID NOs: 53, 66 and 79, respectively, or HCVR HVRs that have at least 90% homology to instant SEQ ID NOs: 53, 66 and 79, or HCVR HVRs having one conservative amino acid substitution each of SEQ ID NOs: 53, 66 and 79. Nothing in these prior art patents teaches or suggests an anti-Siglec-7 antibody as presently claimed.

Scott CJ et al. Immunocolloidal targeting of the endocytic Siglec-7 receptor using peripheral attachment of Siglec-7 antibodies to poly(lactid-co-glycolide) nanoparticles. Pharm. Res. 2007, 25(1), 135-146.   Teaches anti-Siglec-7 polyclonal antibodies that bind Siglec-7 receptors on natural killer cells and monocytes, and cause internalization of the receptors. However, the reference does not indicate whether the antibodies inhibit the interaction between Siglec-7 and one or more of its ligands as presently claimed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649